Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Minseung Ahn (Reg. No. 76,611) on February 25, 2021.

The application has been amended as follows: 
Claims 5, 7, 8, 10, and 15-19 have been rejoined.

Election/Restrictions
Claims 1, 5-12, 14-19, and 21-24 are allowable. Claims 5, 7, 8, 10, and 15-19, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the Species, as set forth in the Office action mailed on May 7, 2020, is hereby withdrawn and claims 5, 7, 8, 10, and 15-19 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the scroll compressor as claimed including specifically a balance weight connected to the rotator, and an oil separation member that is located between the drive motor and the discharge pipe, that defines a receiving space recessed from an upper surface of the oil separation member, and that is configured to, based on centrifugal force, separate oil from refrigerant discharged from the compression unit, wherein an inner diameter of the receiving space is greater than an outer diameter of the discharge pipe, and an end portion of the discharge pipe extends into the receiving space, wherein the oil separation member comprises: a bottom portion that is located at an end portion of the rotator or that is connected to a connection part that connects to the rotator, the bottom portion being spaced apart from the discharge pipe, and a side-wall portion that protrudes upward from an edge of the bottom portion and that extends vertically above the end portion of the discharge pipe, wherein the bottom portion and the side-wall portion define the receiving space of the oil separation member, and wherein the oil separation member is coupled to an upper surface of the balance weight, or the oil 
The following is an examiner’s statement of reasons for allowance: the scroll compressor as claimed including specifically an oil separation member that defines a receiving space recessed from an upper surface of the oil separation member, that is located on the rotator of the electric motor or the rotation shaft of the electric motor, and that is configured to separate oil from refrigerant based on rotation of the rotator; and a balance weight that connects the oil separation member to the rotator and that is offset from a center axis of the discharge pipe, wherein the oil separation member comprises: a bottom portion that extends in a radial direction of the electric motor toward an inner circumferential surface of the casing, the bottom portion being spaced apart from a lower end of the discharge pipe and having a diameter greater than an outer diameter of the rotation shaft, and a side-wall portion that protrudes upward from an edge of the bottom portion in an axial direction of the electric motor and defines the receiving space with the bottom portion, the side-wall portion having a ring shape that surrounds the receiving space along a circumferential direction to block a radial end of the receiving space is not shown or rendered obvious over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the scroll compressor as claimed including specifically a balance weight connected to the rotator; and an oil separation member that is located between the drive motor and the discharge pipe, that defines a receiving space recessed from an upper surface of the oil separation member, and that is configured to, based on centrifugal force, separate oil from refrigerant discharged from the compression unit, wherein the oil separation .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965.  The examiner can normally be reached on M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746